Citation Nr: 1028952	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-28 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right hip arthritis.

2.  Entitlement to an effective date prior to September 9, 2005, 
for service connection of right side sciatica.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1957 to June 1959, and from May 1963 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the San Diego, 
California, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).

The Veteran testified at a July 2010 hearing held before the 
undersigned Veterans Law Judge via videoconference from the RO.  
A transcript of that hearing is associated with the claims file.

A claim of service connection for a right knee disability is not 
referred to the RO for appropriate action, as the RO has 
specifically invited the Veteran to claim such, and he has not 
responded.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Right hip arthritis is manifested by degenerative changes on 
x-ray with painful but unlimited motion; there is no additional 
functional impairment from pain, weakness, fatigability, lack of 
endurance or incoordination.

2.  A claim of service connection for right side sciatica was 
deemed denied in an unappealed May 1982 rating decision; the 
denial became final in May 1983.

3.  A reopened claim of service connection for right side 
sciatica was received on September 9, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
right hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253 
(2009).

2.  The criteria for an effective date prior to September 9, 
2005, for service connection of right side sciatica have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the issue of entitlement to an earlier effective 
date of service connection, the appeal arises from the Veteran's 
disagreement with the effective date assigned in the grant of 
service connection for right sciatica.  Once service connection 
is granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of 
the duty to notify is therefore required with respect to this 
claim.

As regards the appeal for increased evaluation, upon receipt of a 
complete or substantially complete application, VA must notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in November 2005 and March 2006.  Notice was supplemented 
in May 2008, following the initial adjudication, followed by 
readjudication of the claim in several supplemental statements of 
the case.  A multipart notice suffices so long as the notice 
affords the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA has obtained private treatment records and service treatment 
records, afforded the appellant a physical examinations, and 
provided the appellant the opportunity to give testimony before 
the Board.  The Veteran has elected to submit some private 
medical records himself, and has declined to submit requested 
releases to permit VA to assist him in obtaining additional 
records.  He has not identified any relevant VA treatment; VA 
medication management records are associated with the claims 
file.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evaluation of Right Hip Arthritis

A. Evidence

Arthritis of the hip was established by x-ray in March 1982.

In a December 2005 letter, Dr. AB, the Veteran's treating 
rheumatologist, reported that he had been treating the Veteran 
since May 1999.  He had most recently seen him in October 2005.  
The Veteran complained of worsening pain and stiffness of the 
right hip and leg, as expected with right hip arthritis.  The 
Veteran had been treated over the years with various anti-
inflammatory drugs and analgesics; occasionally he was prescribed 
corticosteroids. Dr. AB provided no description of the functional 
impairment attributable to the right hip disability; VA did 
request a release so that complete records could be obtained, but 
such was not provided.

A VA contract examination was performed in March 2006.  The 
Veteran reported that, since his initial in-service injury, he 
had difficulty with prolonged sitting and his right leg goes numb 
after some time.  He owns an SUV because that vehicle is easier 
to get in and out of.  He stated that his hip had worsened over 
the years.  On examination, the Veteran was in no acute distress.  
His gait was normal, and he needed no assistive devices.  The 
right hip was normal in appearance.  No heat, redness, swelling, 
effusion, drainage, or abnormal motion was observed.  The hip was 
not tender, and no ankylosis was present.  Range of motion was 
within normal limits, but there was pain at the extremes of 
motion.  Pain caused additional functional limitation with 
repetitive use or on flare-ups, but fatigue, weakness, lack of 
endurance and incoordination, were not factors.  The doctor 
stated that she could not quantify the additional limitation 
without resorting to speculation, but did state that due to the 
hip and sciatic condition, the Veteran's ability to sit, stand, 
or walk for prolonged periods was limited, as was his ability to 
climb.  Measurement of the right thigh musculature showed no 
atrophy.  

Private treatment records from Dr. MSI deal mainly with the 
results of right knee and shoulder surgery.  However, in August 
2005, the doctor noted the Veteran attributed his right shoulder 
injury to several falls over the past few weeks.  He did not 
indicate a cause of the falls.  Further, in December 2007, Dr. 
MSI opined that right knee problems were probably related to the 
right hip disability, due to the Veteran's "abnormal gait."

A second VA contract examination was performed in October 2009.  
The Veteran complained of weakness, stiffness, giving way, lack 
of endurance, fatigability, tenderness, and pain.  He denied 
swelling, heat, redness, locking, deformity, drainage, effusion, 
subluxation, or dislocation.  He reported flare-ups of symptoms 
daily, which could last up to 24 hours.  At those times, his pain 
was 10/10.  Physical activity precipitated the flare-ups, and 
they are relieved by rest and medication.  During flare-ups, the 
Veteran reported increased difficulty with prolonged standing, 
sitting, and walking.  He stated his hips would give out on him, 
causing him to fall; he stated he injured his right knee and 
shoulder in such a fall.  Physical examination revealed no acute 
distress; the Veteran's gait was normal.  He used no assistive 
devices.  Tenderness was noted on the right hip, but there was no 
sign of edema, instability, abnormal movement, effusion, 
weakness, redness, heat, deformity, guarding, malalignment, or 
drainage.  There was no subluxation or ankylosis.  Range of 
motion was normal, but pain was noted at the extremes of 
movement.  There was no additional impairment of movement noted 
with repetitive motion, but the examiner did state that 
functional capacity was additionally limited by pain, fatigue, 
weakness, and lack of endurance with repeated movement.  Pain was 
the greatest limiting factor; there was no incoordination.  He 
did not quantify the additional limitation.

At the July 2010 hearing, the Veteran argued that his VA 
examinations were inadequate because they failed to perform 
adequate testing or questioning to determine the extent of 
additional functional impairment of the right hip with prolonged 
activity.  He stated that his physical limitations were far worse 
during severe flare-ups.  When corticosteroids were required, he 
"cannot even bend over or squat down."  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
 
Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

The Veteran's right hip disability is currently evaluated under 
the criteria of Diagnostic Code 5010, for traumatic arthritis.  
This Code provides that the same criteria for degenerative 
arthritis under Code 5003 are applicable.  Arthritis which is 
established on x-ray is to be rated according to the extent of 
limitation of motion of the affected joint.  When that limitation 
of motion is not compensable in degree, a 10 percent evaluation 
is assigned for each major joint or group of minor joints 
involved; the limitation must be subjectively confirmed by 
findings such as swelling, muscle spasm, or evidence of painful 
motion.  If there is no limitation of motion, a 10 or 20 percent 
evaluation is applicable when two or more major joints or groups 
of minor joints are involved, depending on the degree of 
functional impairment.  38 C.F.R. § 3.71a, Code 5003.

Limitation of motion of the hip is rated under Codes 5251 
(extension), 5252 (flexion), and 5253 (abduction, adduction, 
and/or rotation).  If extension of the thigh is limited to five 
degrees, a 10 percent evaluation is assigned under Code 5251.  
Under Code 5252, a 10 percent evaluation is assignable when 
flexion is limited to 45 degrees.  A 30 degree limitation of 
flexion warrants a 20 percent rating, while 30 percent is 
assigned for flexion limited to 20 degrees.  A 40 percent 
evaluation is warranted for limitation of flexion to 10 degrees.

Code 5253 provides that a 10 percent evaluation is applicable 
when adduction is limited to the extent that the legs cannot be 
crossed, or when rotation is limited to 15 degrees of toe-out 
movement.  Loss of abduction beyond 10 degrees warrants a 20 
percent evaluation.

The evidence of record does not demonstrate a compensable degree 
of limitation of motion in any plane of movement.  Both VA 
examiners noted that movement in flexion, extension, adduction, 
abduction, external rotation, and internal rotation was within 
normal limits including with repetitive motion.  Examiners also 
commented that there was additional functional limitation due to 
the DeLuca factors of pain, weakness, fatigue, and lack of 
endurance, particularly on flare-ups; this is contrary to the 
assertions of the Veteran.  The VA examinations are adequate for 
rating purposes.  The doctors provided all clinical findings 
necessary for evaluation and discussed the actual degree of 
functional impairment due to the service connected disability.  
While the VA examiners could not, or did not, quantify the extent 
of that functional limitation on flare-up, the objective and 
subjective descriptions are sufficient to allow an estimation by 
the Board.  Such estimation is not a medical opinion; it is a 
factual judgment regarding the seriousness of the reported signs 
and symptoms.

The Veteran has reported, both at hearing and on examination, 
that his pain and functional capacity increase with prolonged 
activity.  He reports weakness, fatigue, and lack of endurance.  
While examiners agree that these factors are present, their 
clinical findings do not corroborate the level of severity 
reported by the Veteran.  He reports instability and giving way 
of the joint, as well as an abnormal gait.  VA Examiners, 
however, found no evidence of instability in the joint, and 
observed no altered gait.  They do concede that at times of more 
serious flare-ups there would be more severe functional 
impairment, but the record makes clear that such episodes are 
infrequent.

Dr. AB stated that the times when corticosteroids were needed 
occurred "from time to time."  The Veteran has stressed that it 
is prolonged activity which causes the large majority of his 
problems.  He indicates that his prednisone use is not 
commonplace.

Assignment of an evaluation based on limitation of motion under 
Codes 5251, 5252, or 5253 is not appropriate, therefore.  The 
degree of limitation, overall, is not to a compensable degree 
under any of those criteria.  There are isolated instances of 
more severe impairment which may very well meet the criteria for 
increased evaluation, but these apparently resolve fairly quickly 
with treatment and the Veteran returns to a lower baseline 
disability level.  The objective evidence and the subjective 
descriptions demonstrate a disability picture which does not 
include compensable limitation of motion.  The temporary 
exacerbations of complaints do not justify a change in the 
overall evaluation, and they are not reported to last so long as 
to require assignment of staged evaluations.

Because there is no compensable limitation of motion, even on 
consideration of the DeLuca factors, evaluation must be assigned 
for the presence of arthritis with pain on motion under Codes 
5010 and 5003.  Such evaluation is limited to 10 percent.  A 
higher evaluation is not allowable when only a single major joint 
is involved.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased evaluation is not 
warranted.

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

On September 9, 2005, a claim for increased evaluation for right 
hip and leg disabilities was received from the Veteran.  At the 
March 2006 VA examination conducted in connection with that 
claim, the doctor diagnosed right side sciatica related to the 
service connected right hip arthritis.  She stated that she 
suspected the condition had been present from the time of the 
original injury, based on examination and history.  In the May 
2006 rating decision, service connection for right side sciatica 
was granted effective from the date of receipt of the claim, 
September 9, 2005.

The Veteran argues that an earlier effective date, based on his 
original November 1981 claim for compensation benefits is 
warranted, as the condition was present at the time he made that 
claim.  

The evidence of record establishes that right side sciatica was 
indeed present at the time of the Veteran's 1981 claim.  The 
Veteran, in fact, claimed service connection for it, citing a 
"right hip/leg problem."  At a March 1982 VA examination, the 
doctor discussed pain radiating down the leg from the right hip.  
While he did not diagnose sciatica or any other neurological 
condition at that time, the recent VA examiner indicates that 
this was the same disability noted at the March 2006 VA 
examination.  Entitlement to the benefit was factually 
ascertainable as of May 1982, therefore.

However, the Federal Circuit has determined that where a claim, 
including a reasonably raised claim under a sympathetic reading, 
is not acted upon by the agency decision maker, it is deemed 
denied.  Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  
Once any applicable appeals period with regard to that 
"decision" has expired, a CUE claim must be made to reopen the 
claim.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  
The Court of Appeals for Veterans Claims (CAVC), for its part, 
has held that, for a claim to be deemed denied, there must be a 
recognition of the substance of the claim in a decision, from 
which the claimant could reasonably deduce that the claim had 
been adjudicated, or an explicit subsequent adjudication of a 
claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 
232 (2007) (per curiam).  

A May 1982 rating decision listed as the considered issue service 
connection for a "right hip and leg problem," just as the 
Veteran had claimed.  The decision granted service connection for 
arthritis of the right hip; neither the discussion in the rating 
decision nor the notice letter to the Veteran addressed a 
disability of the "leg."  Under the standard enunciated by 
either the Federal Circuit or the CAVC, any claim for a leg 
disability, to include sciatica, was effectively denied in the 
May 1982 decision.  The Veteran was clearly aware of what he had 
claimed, and the examination and substance of the rating decision 
corroborated that awareness.  Yet he took no action and raised no 
objection when VA only explicitly considered one part of his 
claim.  A claim of service connection for sciatica, claimed as a 
right leg problem, was denied in May 1982.  This denial became 
final in May 1983.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The September 2005 claim regarding a right leg disability was a 
reopened claim.  No correspondence from the Veteran was received 
from May 1982 until September 2005 which may be considered a 
claim of service connection for a right leg disability generally 
or sciatica specifically.  September 9, 2005, is the earliest 
date of receipt of a claim to reopen the claim of service 
connection for a right leg disability/sciatica.

The date of receipt of the claim is well after the date 
entitlement actually arose, and governs the assignment of the 
effective date.  38 C.F.R. § 3.400.  No earlier effective date is 
warranted.


ORDER

An evaluation in excess of 10 percent for right hip arthritis is 
denied.

An effective date prior to September 9, 2005, for service 
connection of right sciatica is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


